Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15, 22-23, and new 52-58 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 2-5, 8-9, and 11-12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in response to Applicant’s amendment to cancel these claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 22-23 and 52-58 (drawn to the same subject matter as original claims 2-5, 8-9, and 11-12) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al. (2011) and Mathur et al. (2008), in view of Schiffrin et al. (US 20110229521 A1), Gianotti et al. and Oshawa et al (previously cited). 
Applicant's arguments filed 04/05/2022) have been fully considered but they are not persuasive.  
Applicants traversed the instant rejection on the grounds that “the cited references Schiffrin, Gianotti and Oshawa alone or in combination do not teach or suggest treating or preventing cachexia induced by at least one of surgery, cancer or infection in the claimed recipient who is an individual with bladder cancer scheduled to undergo a radical cystoprostatectomy, as required by the present claims.” 
Applicant’s arguments are directed to the rejection previously set forth in the prior Office Action over Schiffrin, Gianotti and Oshawa.  However, Applicant’s arguments do not address the instant rejection over Gregg et al. (2011: IDS 12/28/2021) and Mathur et al. (2008; IDS 12/28/2021), in view of Schiffrin et al. (US 20110229521 A1), Gianotti et al. and Oshawa et al (previously cited).
Regarding claim 15, Gregg et al. taught that “[P]oor preoperative nutritional status is a risk factor for adverse outcomes after major surgery. We evaluated the effect of preoperative nutritional deficiency (ND) on peri–operative mortality and overall survival in patients undergoing radical cystectomy (RC) for bladder cancer.”  Furthermore, Gregg et al. also taught that “[n]utritional deficiency in BC patients undergoing RC is associated with increased 90-day mortality and poor overall survival. These findings better equip physicians and patients to discuss the risks associated with this procedure. Prospective studies are needed to identify the most important components of a preoperative nutritional evaluation and to determine the potential impact of nutritional intervention in nutritionally deficient patients undergoing RC.” (Conclusion, page 6).
Additionally, Mathur et al. (2008) describes the changes in body composition, muscle function and energy expenditure after radical cystectomy (RC).  Mathur et al. studied eleven consecutive men (median age 66 years, range 44-79) who had a RC over a 1-year period had measurements made of their total body protein, by neutron-activation analysis, total body water by tritium dilution, total body potassium by whole-body counting, resting energy expenditure by indirect calorimetry, and grip strength and respiratory muscle strength. These variables were measured on the day before surgery and at 2 weeks and 6 months after RC. Total body fat was derived using a multicompartment model. Artificial nutritional support was not provided after RC and no oral caloric intake was provided until bowel function returned.  The Mathur et al. study concluded that “[R]egimens directed at early nutritional support after RC for these patients might improve the recovery of body composition, with consequent clinical benefits.”
As set forth above, Gregg et al. suggests that determining the “nutritional status” of a patient would be potentially useful in understanding the nutritional needs of a patient prior to surgery, and that identifying important components of a preoperative nutritional evaluation would help develop a “nutritional intervention,” which potentially decrease mortality and alter the poor prognosis for RC patients that showed a preoperative nutritional deficiency.
Additionally, Mathur et al. teach that artificial nutritional support can help improve body composition and improve clinical benefits of patients having undergone RC.
Thus, a person of ordinary skill in the art would have been motivated to design a nutritional intervention for administering to patients that are scheduled to undergo a radical prostatectomy, because the prior art teaches that those individuals showing signs of nutritional deficiency before surgery are less likely to survive after RC.  However, Gregg et al. and Mathur et al. do not teach the particular formulation recited in the instant claims.
Schiffrin et al. discloses a list of immuno-enhancing nutritional compounds, described in the following paragraph [0068]: 
[0068] The term "immuno-enhancing agent" or "immunonutritional" involves the administration of specific nutritional compounds that have "immuno-enhancing," "immuno-potentiating" or "immuno-augmenting" qualities to the overall immune system of the patients undergoing cancer therapy or anti-tumoral therapy or patients with impaired immune function with the purpose of altering tumor-induced cytotoxic effects, improving clinical outcome and further preserving and enhancing innate and adaptive immune processes of the immune host to activate tumor cell killing in response to the induction of the immunogenic determinants, as exemplified above. Examples of immuno-enhancing nutritional compounds include amino acids such as L -arginine, citrulline, cysteine, glutamine, threonine, omega-3 fatty acids and nucleotides. Other examples of immuno-enhancing agents include a probiotic, a probiotic biomass, a non-replicating organisms, a protein source, a fatty acid, an amino acid, a nucleic acid, potassium, uric acid, a single-stranded oligonucleotide, a pathogen/microbial associated molecular pattern (PAMP/MAMP), an active hexose correlated compound, carotenoids, a vitamin D receptor, branched-chain amino acids, theanine, vitamin E, essential fatty acids such as EPA and DHA or EPA/DHA.  
See page 25, Example 8, paragraph [0211], which lists the components of an immunonutritional combination of Schiffrin et al., including n6:n3 ratio fish oil, L-arginine, nucleotides and vitamin A, in a mixture of 75 g powder/180 ml of water or 50 g powder/120 ml of water. 
Moreover, Schiffrin et al. teach that the immunonutritional combination can be administered in the following manner:
[0033] In another embodiment of the present invention, the immunonutritional compositions can be administered to the patient from between ten and three days before one cycle of anti-cancer therapy to between ten and seven days after the cycle. 
[0034] In another embodiment of the present invention, the immunonutritional compositions can be administered to the patient from between ten and three days before one cycle of anti-cancer therapy to between ten and seven days after the surgical removal of all or part of the tumor. 
[0035] In another embodiment of the present invention, the immunonutritional compositions can be administered to the patient from between ten and three days before one cycle of anti-cancer therapy to between ten and just prior to the surgical removal of all or part of the tumor. 
Schiffrin et al. demonstrated that mice treated with immunonutrition comprising L-arginine and nucleotides resulted in less myeloid suppressor cells observed in the spleen post-chemotherapeutic treatment, see Example 3. (Paragraphs [0204-0206]).
Gregg et al. and Mathur et al. in view of Schiffrin et al. do not describe the exact doses or regime of treatment for each component of the claimed supplement recited in claims 23 and 52-58.  However, the components (i.e. nucleotides, L-arginine, vitamin A, and -3-fatty acids) of the claimed supplement are disclosed in the prior art as useful in an immunonutritional formulation.
Gianotti et al. teach that diets comprising “-3-fatty acids, L-arginine, and nucleotides are known to improve surgical outcomes when compared with standard formulas,” see Gianotti et al. (2002; IDS 08/24/2020). Specifically, Gianotti et al. determined that their disclosed preoperative immunonutrition reduces the incidence of postoperative infections.  Additionally, the prior art also teaches that anorexia due to the release of a large number of inflammatory cytokines is exemplified as a cause for cancer cachexia, and that administration of diets comprising -3-fatty acids suppresses the production of inflammatory cytokines and has an improvement effect on cancer cachexia (see page 31-32 of Ohsawa et al. 2012, see IDS 07/15/2020).
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have combined the teachings of Gregg et al. and Mathur et al. with the teachings of Schiffrin, Gianotti et al. and Ohsawa et al. in the design of the claimed method of treating or preventing cachexia induced by at least one of surgery, cancer or infection in a patient who is an individual with cancer, and scheduled to undergo radical cystoprostatectomy.  As stated above, Schiffrin et al. describe a formulation comprising L-arginine, omega-3-fatty acids, vitamin A and nucleotides, for nutritional support of the immune system during anti-cancer treatment, including wherein the cancer is bladder cancer (See ¶ [0068]).  Although bladder cancer is included among a list of cancers, it is clear that in all of the forms of cancers listed, anti-cancer therapy is associated with a weakened immune system, see paragraphs [003-0014].  Therefore, patients suffering from all of the forms of cancer listed in Schiffrin et al. would potentially benefit from the administration of a formulation comprising an “immuno-enhancing agent” capable of “[T]he preservation of the immune functions and normal physiology” resulting in “[a] better tolerance and increased efficacy of the anti-cancer therapy and transient augmentation or enhancement of immunocompetence of the immune cell.”
Additionally, the prior art teaches that diets comprising “-3-fatty acids, L-arginine, and nucleotides are known to improve surgical outcomes when compared with standard formulas,” see Gianotti et al. (2002; IDS 08/24/2020). Specifically, Gianotti et al. determined that their disclosed preoperative immunonutrition reduces the incidence of postoperative infections.  Additionally, the prior art also teaches that anorexia associated with an increased release of inflammatory cytokines is exemplified as a cause for cancer cachexia, and that administration of diets comprising -3-fatty acids suppresses the production of inflammatory cytokines and has an improvement effect on cancer cachexia (see page 31-32 of Ohsawa et al. 2012, see IDS 07/15/2020).
Thus, as stated above, since Gregg et al. and Mathur et al. teach that nutritional intervention could potentially improve the post-operative outcomes of RC patients, it would have been obvious for a person of ordinary skill in the art to design a “nutritional intervention” for RC patients comprising a formulation of the present invention, because the prior art teaches that the claimed formulation is useful for preventing cancer related cachexia, and would potentially improve the clinical outcome of patients undergoing surgery, including radical cystoprostatectomy.  
One of ordinary skill in the art would have been motivated to administer a preoperative formulation to a patient scheduled to undergo RC, wherein the formulation comprises “-3-fatty acids, L-arginine, and nucleotides,” because these components are “known to improve surgical outcomes when compared with standard formulas.” (Gianotti et al.) These components are also known in the art to suppress “the production of inflammatory cytokines” associated with cancer cachexia (see Ohsawa et al. described above).  (This conclusion is also supported by Applicant’s Snyderman et al. (1999) reference cited by Applicants on 04/05/2022, page 920, 1st col. and CONCLUSION section).
Although, Gregg et al. and Mathur et al. in view of Schiffrin et al., Gianotti et al., and Ohsawa et al. teach an immunonutritional formulation comprising “-3-fatty acids, L-arginine, and nucleotides, they do not teach the precise dosage of these components as set forth in the instant claims.  Absent evidence to the contrary, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), per MPEP 2145.05[R-5].






Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/28/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699